DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: line 1, “comprising a a first movable component” should read --comprising a first movable component--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 13, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 5, line 4 states “the inboard end” and “the outboard end”. Previously in claim 5 and parent claim 1, there are recitations of “the inboard end” and “the outboard end” that refer to either the actuator or the volume of space. It is unclear which component these recitations are meant to refer to. For examination purposes, they will be assumed to be referring to the volume of space.

Claim 13 recites, “An actuator configured for use as the actuator of claim 1.” However, it is unclear as to the meets and bounds of the intended claim scope. How is the actuator configured? What structure is claimed? Further, there is more than 1 actuator claimed in claim 1. 
Claim 14 recites, “an actuator according to claim 13, when in situ in an aircraft wing.” It is unclear if the actuator is intended to be claimed in combination with the aircraft wing. If this is the intent, applicant is suggested to clearly positively claim the actuator positioned within an aircraft wing. Otherwise, it appears claim 14 may fail to further limit claim 13?  

All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh (US 20040245386 A1).
Re claim 1, Huynh discloses an aircraft (200) comprising a first wing on a starboard side and a second wing on a port side (214, each side), the first wing being substantially symmetrical to the second wing about a centreline of the aircraft (Fig. 2), wherein each of the first wing and the second wing comprises
a main body including load-bearing structure (Fig. 3, internal structure of 214),
a movable aerodynamic surface (215),
an actuator (320) which is attached to at least one part of the load-bearing structure of the main body of the wing (Fig. 3, 214), the actuator having a mechanical output arranged to move the movable aerodynamic surface relative to the main body of the wing (Para 0026, “actuator 320 can be operably coupled between the control surface 215 and the wing 214 such that extension and retraction of the actuator 320 causes the control surface 215 to pivot about the hinge line 306”), and an input of power for powering movement of the mechanical output (Fig. 5, first fluid port 531; Para 0030), and wherein
the movable aerodynamic surface of the first wing is symmetrical to the movable aerodynamic surface of the second wing about the centreline of the aircraft (Fig. 2),
the location of the actuator of the first wing is symmetrical about the centreline to the location of the actuator of the second wing (Fig. 2),
the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the first wing is attached is symmetrical, about the centreline, to the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the second wing is attached (Fig. 3, 210 is representative of actuators 210 in Fig. 2, in both wings),
each actuator has an outboard end, an inboard end, and a centre portion which is located between the outboard end and the inboard end (Fig. 3, 320 is representative of any actuator in either wing and therefore does not explicitly define an inboard and outboard end – examiner assumes this is the left wing and that the right side defines the inboard end and the left side defines the outboard end; the inboard and outboard ends are shown below, with the centre portion between them),

    PNG
    media_image1.png
    443
    650
    media_image1.png
    Greyscale

the location of the mechanical output is at the centre portion of the actuator (Fig. 5, piston rod 538, located in centre portion), and
the location of the input of power is at the centre portion of the actuator (Fig. 5, 531, located in centre portion),
whereby the actuator of the first wing may be identical to the actuator of the second wing (Fig. 2, 210 is representative of all actuators in either wing), and
wherein the power for powering movement of each actuator is provided, at least in part, by hydraulic power (541) and, at least in part, by electric power (Para 0039, “the fluid accumulator 680 can be replaced by an electric motor that provides power to a fluid pump”; it is noted that components previously referenced in Fig. 5 also apply to Fig. 6 but are not labeled).
Re claim 5, Huynh discloses an aircraft according to claim 1, wherein the actuator of the first wing occupies a volume of space not occupied by other components or structure of the wing, the volume of space having an inboard end, and outboard end, and is symmetrical about a central plane midway between the inboard end and the outboard end (Fig. 3, space occupied by actuator 320 is symmetrical between outboard and inboard end). 
Re claim 6, Huynh discloses an aircraft according to claim 1, wherein the mechanical output of the actuator comprises an arm arranged to push or pull the movable aerodynamic surface (Fig. 4A-4C).
Re claim 7, Huynh discloses an aircraft according to claim 1, wherein the movable aerodynamic surface is a spoiler (Para 0003, “can include… spoilers”).
Re claim 8, Huynh discloses an aircraft according to claim 1, wherein the actuator is substantially symmetrical about a plane which is midway between the outboard end of the actuator and the inboard end of the actuator (Fig. 3, 320 is symmetrical about inboard and outboard ends).
Re claim 9, Huynh discloses an aircraft according to claim 1, wherein the actuator comprises a casing (320 has an outer surface which encases the internal portion) incorporating at least one system port for the input of power (531) and at least one further system port for a different input (532).
Re claim 11, Huynh discloses an aircraft (200) comprising
a first movable component on a port side of the aircraft (Fig. 2, 215a) and a first actuator for moving the first movable component (Fig. 2, 210, shown in more detail in Fig. 3),
a second movable component on a starboard side of the aircraft (Fig. 2, 215t) and a second actuator for moving the second component (Fig. 2, 210, shown in more detail in Fig. 3), wherein
the first movable component is a mirror image of the second movable component (Fig. 2, mirrored about central longitudinal line of fuselage), the first movable component not being symmetrical itself (Fig. 2, 215a is not symmetrical as the wing is swept),
Fig. 2 and 3),
and each actuator is substantially the same design (Fig. 3, 210 is representative of all actuators 210 shown in Fig. 2).
Re claim 12, Huynh discloses an aircraft according to claim 11, wherein each actuator has reflectional symmetry (Fig. 3, 210 is symmetric about its center midway between its inboard and outboard ends).
Re claim 13, Huynh discloses an actuator configured for use as the actuator of claim 1 (210).
Re claim 14, Huyn discloses an actuator (210) according to claim 13, when in situ in an aircraft wing (wing 214).
Re claim 15, Huynh discloses a method (method steps implied) of designing and manufacturing port and starboard aircraft wings (214) for an aircraft (200), each wing comprising one or more movable surfaces (215) and one or more actuators (210) for moving the movable surfaces, wherein the method comprises the following steps:
designing a first wing including designing the shape and composition of structures in the wing for handling loads, and designing the shape, configuration and kinematics of the movable surfaces (Figs. 2 and 3 show internal structure, shape, and configuration),
integrating into the design process all of the following:
(a) the location of an actuator (210) for moving at least one of the movable surfaces (215),
(b) the mounting of that actuator in relation to the structures in the wing for handling loads (Fig. 3),
(c) the connection of the actuator to the at least one of the movable surfaces (Fig. 3 and 4A-4C), and
Figs. 2 and 3, actuator 210, along with its mounting and connection, is mirrored in each wing) and
such that the same design of actuator can be used for the actuator in the port wing as is used in the starboard wing (Fig. 2, 210 in both wings);
the method then comprising a step of manufacturing one or both of (a) the wings (214) of the aircraft and (b) the actuators (210) for the wings of the aircraft.
Re claim 16, Huynh discloses an aircraft according to claim 1, wherein each actuator is an electrically powered hydraulic actuator (Para 0039, “the fluid accumulator 680 can be replaced by an electric motor that provides power to a fluid pump”; it is noted that components previously referenced in Fig. 5 also apply to Fig. 6 but are not labeled).
Re claim 17, Huynh discloses an aircraft according to claim 1, wherein the actuator of the first wing is located in or on the first wing, and the actuator of the second wing is located in or on the second wing (Fig. 2, each wing contains actuators 210, located in the wings, as shown in Fig. 3,).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Kossentini et al (“Kossentini”) (US 20170057620 A1).
Re claim 2, Huynh discloses an aircraft according to claim 1, wherein each actuator includes an input for a control signal for controlling movement of the movable aerodynamic surface (Para 0033, “the check valve 564 can be an electronic device configured to open and/or close in response to an electrical signal”), but fails to disclose that the location of the input for the control signal is at the centre portion of the actuator, since the check valve is external to the actuator body 530.
However, Kossentini teaches that each actuator (Fig. 2, actuator 4) includes an input for a control signal (link 6) for controlling movement of the movable aerodynamic surface (3), the location of the input for the control signal being at the centre portion of the actuator (Fig. 2, input of signal 6 into actuator 4 is located in a central portion of the actuator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Huynh by providing that the location of the input for the control signal is at the centre portion of the actuator as disclosed by Kossentini. One of ordinary skill in the art would have been motivated to make this modification to integrate the check valve into the actuator body to reduce complexity and improve ease of aircraft integration by having fewer separate parts.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh.
Re claim 10, Huynh discloses an aircraft according to claim 1, but fails to explicitly state that the actuator has a mass of between 10 kg and 50 kg, and the maximum force that can be generated by the actuator is between 500 N and 10 kN.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose those ranges for mass and maximum force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to choose these ranges to meet aircraft design and sizing criteria in order to provide an actuator with an appropriate control force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642